DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 08/12/2022 has been placed of record in the file.
Claims 1, 11 and 18 have been amended. Claims 1-20 are pending.

                     Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/12/2022 has been entered.

                                        Response to Arguments
Applicant's arguments filed on 08/12/2022 with respect to the claim rejection under 35 USC 103, have been fully considered but are moot in view of the new ground(s) of rejection, since the amended claims introduce new issue and/or change the scope of the claims.
Accordingly, the response to the applicant’s arguments based on the newly amended claims (see Remarks: pages 7-9) is directed to the prior art rejection with the corresponding new ground (see detail rejection below).

                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-13, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2019/0324831 A1) in view of Martineau et al.  (US 2019/0392330 A1).

In regards to claim 1, Gu discloses a computer-implemented method comprising:
receiving data associated with performances of microservices functioning in a distributed computing environment (Gu, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components);
clustering the data into clusters by executing an unsupervised machine learning algorithm (Gu, Para. [0044], The innovation may then take a model ensemble approach to building a group of models for each system component where each system component could be any of a job, a task, a micro-service, or any other identified system component); selecting a representative data from a cluster (Gu, Para. [0028], collect large amounts of log data through the operation of existing log collections), the selecting performed for a plurality of the clusters (Gu, Para. [0040], received log data 300 can help users browse through a large number of log events),
based on time series data of the representative data associated with the plurality of the clusters (Gu, Fig. 2, and Para. [0036]), performing a causal extraction (Gu, Para. [0036], The system may have a software module operative to perform online pattern extraction 202); the causal extraction inferring dependencies among a plurality of different time series data wherein a time series data in the plurality of different time series data represents metrics of a microservice (Gu, Para. [0036], the system presents the operation for metric event pattern extraction utilizing incoming data values from a plurality of sources such as, but not limited to, data receivers, APIs and custom sources), the causal extraction recognizing cause-effect relationships between the microservices (Gu, Figure. 5, Paras. [0046] and [0047], the event association algorithms extract possible correlation and causality relationships among different system components based on the start time of different events 502);
constructing a causal graph based on at least the cause-effect relationships between the microservices and the plurality of the clusters (Gu, Para. [0041], compute a windowed frequency count for each extracted log pattern and construct a histogram chart for each pattern);
Gu fails to disclose embedding the causal graph into vector space; and
 based on the embedded vector space, training an artificial neural network model for managing the distributed computing environment.
However, Martineau teaches embedding the causal graph into vector space (Martineau, Para. [0067], function 210 uses the one or more knowledge graphs generated by the graph representation function 208 to create a graph embedding within a shared vector space); and
 based on the embedded vector space, training an artificial neural network model for managing the distributed computing environment (Martineau, Para. [0069], the mimic network builder function 216 uses deep learning to train a neural network, and the neural network processes information associated with users or items (and the items' aspects) in order to update the mimicked vector space).
Gu and Martineau are both considered to be analogous to the claim invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu to incorporate the teachings of Martineau to include embedding the causal graph into vector space (Martineau, Para. [0067); and
 based on the embedded vector space, training an artificial neural network model for managing the distributed computing environment (Martineau, Para. [0069]). Doing so would aid to allow the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times (Martineau, Para.0068).

In regards to claim 2, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0045, Performing this operation is particularly important for short-running tasks which often just exist for a few minutes, which will result in an insufficiently trained model. The result of the online anomaly detection and pattern matching function is a set of affected functions 412 for the system under analysis).

In regards to claim 3, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, wherein the artificial neural network model is trained to predict resource usage of the microservices (Gu, Para 0022, make an event pattern unique are the result of a gradually increasing memory consumption and a near constant CPU usage, these metrics are captured when the machine has learned to categorize this event as a “memory leak,” a pattern label is created for this event, and the event is labeled and stored under the created pattern label).

In regards to claim 5, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, wherein the embedding the causal graph embeds the time series data into the vector space (Gu, Para. 0040, the frequency feature vectors may be composed of an appearance vector for each appearance of a particular word or phrase, and a frequency vector for the number of times each popular word or phrase occurs in the received log data 300).

In regards to claim 8, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, further comprising: based on executing the trained artificial neural network model, automatically stopping a microservice determined to be anomalous (Gu, Paras. 0030, and 0034- 0035, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components. Additional ingestion may be received from Application Programming Interfaces (APIs) from scheduled active polling and/or queries 104 and Custom Sources such as the RESTful API 106).

In regards to claim 9, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, further comprising: based on executing the trained artificial neural network model, automatically provisioning additional resource to the distributed computing environment (Gu, Para. 0030, If the detected event type is network congestion, migration actions may be undertaken to avoid the impact of bandwidth shortage. By automatically identifying different event patterns, the innovation allows the system manager to configure proper auto fix actions to be triggered automatically without human intervention).

In regards to claim 10, the combination of Gu and Martineau teaches the computer-implemented method of claim 1, further comprising: detecting a change in the causal graph built over time, and based on the change, determining whether a microservice is anomalous (Gu, Para. 0032, the system may aggregate two or more events having substantially the same event pattern into a consolidated event and analyze said anomaly events utilizing causal and correlation relationships between said pluralities of networked components for extracting root causes of a detected or predicted anomaly event).

In regards to claim 11, Gu discloses system, comprising: at least one hardware processor; a memory device coupled with at least one hardware processor; the at least one hardware processor operable to:
receive data associated with performances of microservices functioning in a distributed computing environment (Gu, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components); 
cluster the data into clusters by executing an unsupervised machine learning algorithm (Gu, Para. [0044], The innovation may then take a model ensemble approach to building a group of models for each system component where each system component could be any of a job, a task, a micro-service, or any other identified system component); select a representative data from a cluster (Gu, Para. [0028], collect large amounts of log data through the operation of existing log collections), the selecting performed for a plurality of the clusters (Gu, Para. [0040], received log data 300 can help users browse through a large number of log events);
based on time series data of the representative data associated with the plurality of the clusters (Gu, Fig. 2, and Para. [0036]), perform a causal extraction (Gu, Para. [0036], The system may have a software module operative to perform online pattern extraction 202); the causal extraction inferring dependencies among a plurality of different time series data wherein a time series data in the plurality of different time series data represents metrics of a microservice (Gu, Para. [0036], the system presents the operation for metric event pattern extraction utilizing incoming data values from a plurality of sources such as, but not limited to, data receivers, APIs and custom sources), the causal extraction recognizing cause-effect relationships between the microservices (Gu, Figure. 5, Paras. [0046] and [0047], the event association algorithms extract possible correlation and causality relationships among different system components based on the start time of different events 502);
constructing a causal graph based on at least the cause-effect relationships between the microservices and the plurality of the clusters (Gu, Para. [0041], compute a windowed frequency count for each extracted log pattern and construct a histogram chart for each pattern); 
Gu fails to disclose embed the causal graph in to vector space; and
based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment.
However, Martineau teaches embed the causal graph in to vector space (Martineau, Para. [0067], function 210 uses the one or more knowledge graphs generated by the graph representation function 208 to create a graph embedding within a shared vector space); and
based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Martineau, Para. [0069], the mimic network builder function 216 uses deep learning to train a neural network, and the neural network processes information associated with users or items (and the items' aspects) in order to update the mimicked vector space).
Gu and Martineau are both considered to be analogous to the claim invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu to incorporate the teachings of Martineau to include embed the causal graph in to vector space (Martineau, Para. 0067); and
 based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Martineau, Para. [0069]). Doing so would aid to allow the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times (Martineau, Para.0068).

In regards to claim 12, the combination of Gu and Martineau teaches the system of claim 11, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0045, Performing this operation is particularly important for short-running tasks which often just exist for a few minutes, which will result in an insufficiently trained model. The result of the online anomaly detection and pattern matching function is a set of affected functions 412 for the system under analysis).

In regards to claim 13, the combination of Gu and Martineau teaches the system of claim 11, wherein the artificial neural network model is trained to predict resource usage of the microservices (Gu, Para 0022, make an event pattern unique are the result of a gradually increasing memory consumption and a near constant CPU usage, these metrics are captured when the machine has learned to categorize this event as a “memory leak,” a pattern label is created for this event, and the event is labeled and stored under the created pattern label).

In regards to claim 15, the combination of Gu and Martineau teaches the system of claim 11, wherein the time series data is embedded into the vector space (Gu, Para. 0040, the frequency feature vectors may be composed of an appearance vector for each appearance of a particular word or phrase, and a frequency vector for the number of times each popular word or phrase occurs in the received log data 300).

In regards to claim 17 the system of claim 11, the combination of Gu and Martineau teaches wherein based on executing the trained artificial neural network model, a microservice determined to be anomalous is automatically stopped (Gu, Paras. 0030, and 0034- 0035, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components. Additional ingestion may be received from Application Programming Interfaces (APIs) from scheduled active polling and/or queries 104 and Custom Sources such as the RESTful API 106).

In regards to claim 18, Gu discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
receive data associated with performances of microservices functioning in a distributed computing environment (Gu, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components);
 cluster the data into clusters by executing an unsupervised machine learning algorithm (Gu, Para. [0044], The innovation may then take a model ensemble approach to building a group of models for each system component where each system component could be any of a job, a task, a micro-service, or any other identified system component); select a representative data from a cluster (Gu, Para. [0028], collect large amounts of log data through the operation of existing log collections), the selecting performed for a plurality of the clusters (Gu, Para. [0040], received log data 300 can help users browse through a large number of log events); and
based on time series data of the representative data associated with the plurality of the clusters (Gu, Fig. 2, and Para. [0036]), perform a causal extraction (Gu, Para. [0036], The system may have a software module operative to perform online pattern extraction 202); the causal extraction inferring dependencies among a plurality of different time series data wherein a time series data in the plurality of different time series data represents metrics of a microservice (Gu, Para. [0036], the system presents the operation for metric event pattern extraction utilizing incoming data values from a plurality of sources such as, but not limited to, data receivers, APIs and custom sources), the causal extraction recognizing cause-effect relationships between the microservices (Gu, Figure. 5, Paras. [0046] and [0047], the event association algorithms extract possible correlation and causality relationships among different system components based on the start time of different events 502);
construct a causal graph based on at least the cause-effect relationships between the microservices and the plurality of the clusters (Gu, Para. [0041], compute a windowed frequency count for each extracted log pattern and construct a histogram chart for each pattern);
 Gu fails to disclose embed the causal graph in to vector space; and 
based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment.
However, Martineau teaches embed the causal graph in to vector space (Martineau, Para. [0067], function 210 uses the one or more knowledge graphs generated by the graph representation function 208 to create a graph embedding within a shared vector space); and
 based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Martineau, Para. [0069], the mimic network builder function 216 uses deep learning to train a neural network, and the neural network processes information associated with users or items (and the items' aspects) in order to update the mimicked vector space).
Gu and Martineau are both considered to be analogous to the claim invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu to incorporate the teachings of Martineau to include embed the causal graph in to vector space (Martineau, Para. 0067); and
based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Martineau, Para. 0069). Doing so would aid to allow the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times (Martineau, Para.0068).

In regards to claim 19, the combination of Gu and Martineau teaches the computer program product of claim 18, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0045, Performing this operation is particularly important for short-running tasks which often just exist for a few minutes, which will result in an insufficiently trained model. The result of the online anomaly detection and pattern matching function is a set of affected functions 412 for the system under analysis).

In regards to claim 20, the combination of Gu and Martineau teaches the computer program product of claim 19, wherein based on executing the trained artificial neural network model, a microservice determined to be anomalous is automatically stopped (Gu, Paras. 0030, and 0034- 0035, the system architecture provides for ingestion of events and data from data receivers integrated 102 into the system such as events received from independent and cloud-based servers, apps active on mobile devices, and infrastructure components. Additional ingestion may be received from Application Programming Interfaces (APIs) from scheduled active polling and/or queries 104 and Custom Sources such as the RESTful API 106).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2019/0324831 A1), in view of Martineau et al.  (US 2019/0392330 A1), hereinafter Martineau, and further in view of Papenbrock et al. (US 2014/0317019 A1), hereinafter Papenbrock.

In regards to claim 4, the combination of Gu and Martineau fails to teach the computer-implemented method of claim 1, wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality. 
However, Papenbrock teaches wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Papenbrock, Paras. 0060 and 0065, The cluster center or centroid is often synthetic point minimizing the distance (e.g. in 2D space) to all cluster members so in asset clustering it can be seen as a synthetic, referential asset). 
Gu, Martineau and Papenbrock are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu and Martineau to incorporate the teaching of Papenbrock to include wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Papenbrock, Paras. 0060 and 0065). Doing so would aid the Modularity to optimize methods for detecting community structure in networks. A network is said to have community structure if the nodes of the network can be easily grouped into (potentially overlapping) sets of nodes, such that each set of nodes is densely connected internally (Papenbrock, Para. 0062).

In regards to claim 14, the combination of Gu and Martineau fails to teach the system of claim 11, wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality. 
 However, Papenbrock teaches wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Papenbrock, Paras. 0060 and 0065, The cluster center or centroid is often synthetic point minimizing the distance (e.g. in 2D space) to all cluster members so in asset clustering it can be seen as a synthetic, referential asset). 
Gu, Martineau and Papenbrock are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu and Martineau to incorporate the teaching of Papenbrock to include wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Papenbrock, Paras. 0060 and 0065). Doing so would aid the Modularity to optimize methods for detecting community structure in networks. A network is said to have community structure if the nodes of the network can be easily grouped into (potentially overlapping) sets of nodes, such that each set of nodes is densely connected internally (Papenbrock, Para. 0062).

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US 2019/0324831 A1), in view of Martineau et al.  (US 2019/0392330 A1), hereinafter Martineau, and further in view of MATSUO et al. (US 2019/0325312 A1), hereinafter MATSUO.

In regards to claim 6, the combination of Gu and Martineau fails to teach the computer-implemented method of claim 1, wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels. 
However, MATSUO teaches wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (MATSUO, Para. 0035, FIG. 3, In a graph 21 illustrated in FIG. 3, six nodes are connected together with edges. It is possible to express the graph 21 as indicated in a matrix 22 by using the matrix (a tensor)). 
Gu, Martineau and MATSUO are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu and Martineau to incorporate the teaching of MATSUO to include wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (MATSUO, Para. 0035, FIG. 8). Doing so would aid the deep tensor to learn a neural network and to automatically extract a partial graph structure that will contribute to the assessment. The extracting process is realized by learning the neural network and learning parameters of the tensor decomposition performed on input tensor data (MATSUO, Para. 0033).

In regards to claim 7, the combination of Gu and Martineau further in view of MATSUO teaches the computer-implemented method of claim 1,
 wherein the embedding the causal graph into vector space comprises creating a tensor based on spatial relationships of nodes in the causal graph (MATSUO, Para. 0052, FIG. 8, the tensor generating unit 111 creates the tensors by using the items “months, dates, attendance/absence; a business trip: Yes/No; arrival times; and leaving times” included in each of the pieces of worker attendance record data as mutually-different dimensions). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu and Martineau to incorporate the teaching of MATSUO to include wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (MATSUO, Para. 0052, FIG. 8). Doing so would aid the deep tensor to learn a neural network and to automatically extract a partial graph structure that will contribute to the assessment. The extracting process is realized by learning the neural network and learning parameters of the tensor decomposition performed on input tensor data (MATSUO, Para. 0033).

In regards to claim 16, the combination of Gu and Martineau fails to teach the system of claim 11, 
wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels. 
However, MATSUO teaches wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (MATSUO, Para. 0035, FIG. 3, In a graph 21 illustrated in FIG. 3, six nodes are connected together with edges. It is possible to express the graph 21 as indicated in a matrix 22 by using the matrix (a tensor)). 
Gu, Martineau and MATSUO are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu and Martineau to incorporate the teaching of MATSUO to include wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (MATSUO, Para. 0035, FIG. 8). Doing so would aid the deep tensor to learn a neural network and to automatically extract a partial graph structure that will contribute to the assessment. The extracting process is realized by learning the neural network and learning parameters of the tensor decomposition performed on input tensor data (MATSUO, Para. 0033).

                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Thakore et al. (US 2020/0159600 A1) teaches a method, computer program product, and computer system for prioritization of data collection and analysis for incident detection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496



/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496